Fourth Court of Appeals
                                    San Antonio, Texas

                                MEMORANDUM OPINION
                                       No. 04-12-00667-CR

                                Ex Parte Robert Edward DUDLEY

              From the Criminal District Court, Magistrate Court, Bexar County, Texas
                                   Trial Court No. 2012W 0226
                          Honorable Andrew Carruthers, Judge Presiding

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: January 16, 2013

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion is signed by both

appellant and his attorney. See TEX. R. APP. P. 42.2(a). We, therefore, grant the motion and

dismiss this appeal. See id.

                                                 PER CURIAM

Do not publish